DETAILED ACTION
This Office Action is in response to the communication on 04/04/2022. 
In the instant Amendment, claim 5 has been cancelled. Claims 1-4 and 6-20 has been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-20 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Okamoto et al. (U.S. 7,161,616), Dellantoni et al. (US 2012/0218412).
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims 1, 15 and 19 the features of  a display screen for displaying video images derived from image data captured by the plurality of cameras in a surround view format where image data captured by the plurality of cameras is merged to provide a single composite display image representative of a view from a virtual viewing position; during the driving maneuver of the equipped vehicle, and at least in part responsive to processing at the control of image data captured by the plurality of cameras, the control determines that the detected object constitutes a potential hazard; 32716068.1Serial No.16/392,036Page3wherein, during the driving maneuver of the equipped vehicle, and responsive to detection by the control of the object present in the field of view of the at least one camera, and responsive to the control determining that the detected object constitutes a potential hazard, the display screen displays an enlarged view of the detected potentially hazardous object; and wherein, during the driving maneuver of the equipped vehicle, the display screen displays the enlarged view of the detected potentially hazardous object while also continuing to display the surround view video images including a non-enlarged view of the detected potentially hazardous object as cited in claims 1, 15 and 19.

Claims 2-4, 6-14, 16-18 and 20 are allowed because they depend on allowed parent claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486